105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Robert BETTS, Petitioner-Appellant,v.Ronald J. ANGELONE, Director, Respondent-Appellee.John Robert BETTS, Petitioner-Appellant,v.Ronald J. ANGELONE, Director, Respondent-Appellee.
Nos. 96-6792, 96-7343.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 3, 1997.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-95-698)
John Robert Betts, Appellant Pro Se.
Katherine P. Baldwin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellee.
E.D.Va.
Dismissed.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his petition filed under 28 U.S.C.S. § 2254 (Law.  Co-op.  Advance Sheet, June 1996) and denying his motion for reconsideration under Fed.R.Civ.P. 59(e).  Appellant also appeals the district court's denial of his request to proceed in forma pauperis on appeal and his motion for the appointment of counsel on appeal.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis, deny certificates of appealability and dismiss the appeals on the reasoning of the district court.  Betts v. Angelone, No. CA-95-698 (E.D. Va.  Mar. 14, 1996;  Apr. 10, 1996;  and July 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED